Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 2, 12, 13, and 20 are amended. No claims were cancelled or amended. 

Response to Arguments
Applicant's arguments with regards to the rejection under 35 USC § 101, filed November 16, 2020, have been fully considered but they are not persuasive. It is noted that the arguments in the interview did not particularly address the present claims, as the present claim amendments were not presented in the interview. As discussed in detail below, the claimed invention is directed to an abstract idea. While Applicant has amended the independent claims to recite that the method include “transitioning from presenting a social networking interface of the social networking system to presenting a dating interface of the social networking system”, those limitations do no more than generally relate claimed abstract ideas to a computer related environment. That is, given the broadest reasonable interpretation in light of the specification, the amended features of the claims are directed to normal human interactions in social interactions, as assisted by normal use of common computing tools such as smartphones and computer networks. For example, the transitioning limitation covers actions by a smart phone user who closes one application and opens another, or selects information from one application to be sent in another. As such, the arguments in view of the amended claims are not persuasive.
Applicant’s arguments with regards to the rejection under 35 USC § 102, filed November 16, 2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 10, 2020 and January 29, 2021, were filed before the mailing date of the Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
It is noted, however, that the November 10, 2020 submission contains a high volume of design applications without any significance to the prosecution of this application.  It is noted that non-material and cumulative documents do not need to be submitted.  The submission of a large number of irrelevant documents may be understood to be an attempt to impose an unnecessary burden on the office and avoid any decision making or review of the cited applicant. This type of burden shifting imposes unnecessarily limits the time available for meaningful prosecution and should be avoided. As such, it is noted that the documents were not given a meaningful review and any known relevance of the documents should be particularly pointed out to the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 USC § 101. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “determining that a user of a computer-implemented social networking system is a participant in a dating service of the social networking system; identifying a set of interest-based communities facilitated by the social networking system, wherein each interest-based community included in the set of interest-based communities comprises: the user as a member of the interest-based community; and an activated community-based dating feature that facilitates dating connections between members of the interest-based community; selecting a set of additional participants in the dating service, wherein each additional participant included in the set of additional participants is an additional member of at least one interest-based community included in the set of interest-based communities; transitioning from presenting a social networking interface of the social networking system to presenting a dating interface of the social networking system; and presenting, within a dating interface of the social networking system, dating information associated with at least a portion of the set of additional participants”. Therefore, the claim as a whole is directed to “dating in community groups”, which is an abstract idea because it is a method of organizing human activity, including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Dating in community groups” is considered to be is a method of organizing human activity because it is directed to a human activity of making a romantic connection with someone within a group. See Guide to Dating, Mutual appreciation, https://www.theguardian.com/lifeandstyle/2009/jan/24/dating-hobbies-mutual-interests (January 28, 2009). The claims are directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites that the method is “computer-implemented” and recites certain limitations such as “a dating service” and “a social networking system” which may be interpreted as additional elements. However, the additional elements, taken individually or in combination, do not integrate the exception into a practical application. The recitation of the additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment. That is, the additional elements are generic computer components claimed to perform their basic functions of storing, retrieving and processing data that enables human activity of making a romantic connection with someone within a group. At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea. See Elec. Power Grp., LLC v. Alstom S.A., No. 2015-1778, op. at 1356 
Claims 12 and 20 recite modules stored in memory, which amount to using a computer tool to perform an abstract idea. Claims 12 and 20 is also directed to an abstract idea similarly to claim 1.
Dependent claims 2-11 and 13-19 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 2 and 13 further limits the abstract idea of “Dating in community groups” by introducing the element of presenting, within the dating interface of the social networking system, an activation control associated with a representation of an interest-based community, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2 and 13 are also non-statutory subject matter. 
Dependent claims 3 and 14 further limits the abstract idea of “Dating in community groups” by introducing the element of determining whether the user and the additional participant have at least a threshold level of compatibility within the dating service; and at least one of: upon determining that the user and the additional participant have at least the threshold level of compatibility within the dating service, including the additional participant in the set of additional participants; or upon determining that the user and the additional participant do not have at least the threshold level of compatibility within the dating service, excluding the additional participant from the set of additional participants, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 14 are also non-statutory subject matter. 

Dependent claims 5 and 15 further limits the abstract idea of “Dating in community groups” by introducing the element of presenting, within the dating interface of the social networking system, a representation of the set of interest-based communities; receiving a user selection of an interest-based community included in the set of interest- based communities; determining that an additional participant included in the set of additional participants is a member of the interest-based community; and presenting an element of a dating profile associated with the additional participant within the dating interface, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5 and 15 are also non-statutory subject matter. 
Dependent claim 6 further limits the abstract idea of “Dating in community groups” by introducing the element of the representation of the set of interest-based communities comprises an 
Dependent claims 7 and 16 further limits the abstract idea of “Dating in community groups” by introducing the element of identifying at least one mutual friend of the user and the additional participant within the social networking system; and the element of the dating profile comprises a conversation starter element representative of the at least one mutual friend, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 16 are also non-statutory subject matter. 
Dependent claims 8 and 17 further limits the abstract idea of “Dating in community groups” by introducing the element of identifying a set of declined participants associated with the user in the dating service, wherein each declined participant in the set of declined participants comprises a participant in the dating service that the user has declined to participate with in a dating connection; 
Dependent claims 9 and 18 further limits the abstract idea of “Dating in community groups” by introducing the element of the dating interface further comprises a declination control associated with an additional participant included in the set of additional participants, wherein the declination control is selectable by the user to indicate that the user declines to participate in a dating connection with the additional participant; and identifying the set of declined participants associated with the user in the dating service comprises: receiving, via the declination control, an indication that the user declines to participate in the dating connection with the additional participant; and including the additional participant in the set of declined participants associated with the user, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 9 and 18 are also non-statutory subject matter.
Dependent claims 10 and 19 further limits the abstract idea of “Dating in community groups” by introducing the element of presenting a match pause control within at least one of: the dating interface; or an application management interface; and receiving, via the match pause control, a match pause request via the match pause control; and excluding dating information associated with 
Dependent claim 11 further limits the abstract idea of “Dating in community groups” by introducing the element of excluding dating information associated with the part of the set of additional participants from the dating interface comprises: determining whether the user is engaged in a conversation via a messaging interface of the dating service with an additional participant included in the set of additional participants; at least one of: upon determining that the user is engaged in the conversation via the messaging interface of the dating service with the additional participant, including the additional participant in a set of conversation partners associated with the user; or upon determining that the user has not engaged in the conversation with the additional participant, including the additional participant in a set of potential matches associated with the user; excluding dating information associated with the set of potential matches from the dating interface; and presenting, within the messaging interface of the dating service, dating information associated with the set of conversation partners associated with the user, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 11 is also non-statutory subject matter. 
Dependent claims 2-11 and 13-19 further recite the additional elements of an activation control, and accordion container interface element, a reexamination control, a declination control, and a match pause control, which does not include an improvement to another technology or 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0290978 to Devecka in view of U.S. Patent No. 10320734 to Mishra et al.
With regards to claims 1, 12, 20, Devecka teaches: 
determining that a user of a computer-implemented social networking system is a participant in a dating service of the social networking system (paragraph [0009], “A system and method are presented for enabling a user to create a customizable icon-based singles, singles friendships and dating, herein referred to as a “dating” profile representing the user's personal information, professional information, physical attributes, personality traits, interests, and/or activities and utilize the icon-based dating profile to identify and connect with other potentially single or romantically-compatible users in a dating network environment.”); 
identifying a set of interest-based communities facilitated by the social networking system (paragraph [0009], “In an embodiment, the format and content of an icon-based dating profile may be generated and customized based on one or more genres of the dating network selected by a user. Exemplary dating network genres, according to embodiments of the present invention, including but 
the user as a member of the interest-based community (paragraph [0009], “Exemplary dating network genres, according to embodiments of the present invention, including but are not limited to singles communities sorted by a demographic such as “Over 50”, or “Professionals” or a certain religious affiliation, an established singles activities network, established dating network, and/or established dating community genre; an icon-based singles activities and/or dating environment genre; an icon-based dating-focused travel and leisure services genre, etc.”); and 
an activated community-based dating feature that facilitates dating connections between members of the interest-based community (paragraph [0140], “In an embodiment, the dating network icon system may provide a searching tool 1004 which allows a user to indicate the one or more dating icons to be used to identify an existing dating-related clique or create a new dating clique.”; paragraph [0141], “In an embodiment, the user may elect to form a platonic or a ‘just friends’ singles clique that is not specifically tailored to identifying a dating or romantic connection. For example, the user may specify this setting by interacting with the “Just Friends Co-Ed” button or link 1006, shown in FIG. 10.”); 
selecting a set of additional participants in the dating service, wherein each additional participant included in the set of additional participants is an additional member of at least one interest-based community included in the set of interest-based communities (paragraph [0011], “In 
…; and 
presenting, within the dating interface of the social networking system, dating information associated with at least a portion of the set of additional participants (Figs. 14, 16 and 17, paragraph [0012], “In an embodiment, the dating network icon system provides multiple users with a graphical user interface (or GUI) including a series of icons from which to select in generating an icon-based dating profile. An icon may include, but is not limited to, an image, a picture, a video, or other visual indicator representing a dating profile element. As used herein, a dating profile element is intended to include any personality trait of the user, group, singles friend, or romantic candidate (e.g., dating-related trait), interest, hobby, skill, ambition, preference, taste, award, attribute, statistic, certification, education, experience, biographical data, goal, personal characteristic, dating-related characteristic, etc. that may be selected by a user for inclusion in the user's dating profile including icons for posted preferences and requirements.”). 

This part of Mishra et al. is applicable to the system of Devecka as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka to include the transitioning between a combined matching service and general social media service in an integrated system as taught by Mishra et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Devecka in order to provide feedback from friends on matches being made by the system (see col. 3, lines 44 et seq. of Mishra et al.).


presenting, within the dating interface of the social networking system, an activation control associated with a representation of an interest-based community (Fig. 10, paragraph [0140], “In the example shown, a user may initiate the clique generation process by interacting with the “New Friends” section 1002 within a “Make Some Cliques” tab, as shown in FIG. 10. In an embodiment, the dating network icon system may provide a searching tool 1004 which allows a user to indicate the one or more dating icons to be used to identify an existing dating-related clique or create a new dating clique.”; paragraph [0141], “In an embodiment, the user may elect to form a platonic or a ‘just friends’ singles clique that is not specifically tailored to identifying a dating or romantic connection. For example, the user may specify this setting by interacting with the “Just Friends Co-Ed” button or link 1006, shown in FIG. 10.”);
receiving, via the activation control, a request from the user to include the interest-based community in the set of interest-based communities of the social networking system (paragraph [0140], “FIG. 10 illustrates an exemplary interface of an icon-based dating network system displaying an exemplary “smart clique” user group identifier and creator tool, according to embodiments of the present invention. As shown in FIG. 10, the dating network icon system is configured to perform “smart clique” matching and grouping.”); and 
selecting the set of additional participants comprises including, based on receiving the request from the user via the activation control, members of the interest-based community who are also participants in the dating service in the set of additional participants in the dating service (paragraph [0145], “As described above, the dating network icon system maintains multiple dating profiles and associated candidate preference icons in an icon database. Each of the dating profiles includes various information that may be used to identify the dating profile during a search, the information including, but not limited to, the user-selected icons, associated icon data (e.g., 

With regards to claim 4, Devecka teaches: 
obtaining, from the user, data representative of at least one desired user attribute for new user connections (paragraph [0145], “As described above, the dating network icon system maintains multiple dating profiles and associated candidate preference icons in an icon database. Each of the dating profiles includes various information that may be used to identify the dating profile during a search, the information including, but not limited to, the user-selected icons, associated icon data (e.g., secondary descriptors), and user preferences. In an embodiment, the dating profile information is used to compare multiple dating profiles, identify potential employment opportunities, and/or compare the dating profiles with search criteria provided by or to the dating network icon system.”); 
for each member of the interest-based community included in the set of interest-based communities, determining whether the additional participant shares the at least one desired user attribute (paragraph [0080], “As shown in FIG. 3, the dating profile 300 may include multiple icon categories or groups, such as, for example, the “About Me” icon category 306, the “My Preferences & Requirements” icon category 308, the “My Interests & Activities” icon category 310, the “Local Singles Groups” icon category 312, the “Top Romantic Spots” icon category 314, and the “My Music” category 316.”); and 
at least one of: upon determining that the additional participant shares the at least one desired user attribute, including the additional participant in the set of additional participants; or upon determining that the additional participant does not share the at least one desired user attribute, excluding the additional participant from the set of additional participants (paragraph 

With regards to claims 5 and 15, Devecka teaches: 
presenting, within the dating interface of the social networking system, a representation of the set of interest-based communities (paragraph [0009], “A system and method are presented for enabling a user to create a customizable icon-based singles, singles friendships and dating, herein referred to as a “dating” profile representing the user's personal information, professional information, physical attributes, personality traits, interests, and/or activities and utilize the icon-based dating profile to identify and connect with other potentially single or romantically-compatible users in a dating network environment.”); 
receiving a user selection of an interest-based community included in the set of interest- based communities (paragraph [0010], “The dating network icon system is further configured to receive a selection of one or more icons from a user and generate a dating profile for the user based on the selected icon(s).”); 
determining that an additional participant included in the set of additional participants is a member of the interest-based community (paragraph [0016], “According to embodiments of the present invention, each of the multiple icons maintained by the dating network icon system are linked to search terms, tags, keywords, associations, compatibility associations, and/or user tags for 
presenting an element of a dating profile associated with the additional participant within the dating interface (paragraph [0017], “As a result, the dating network icon system enables new in-person relationship development and/or romantic opportunities and capabilities among otherwise un-connected users having highly compatible profiles, preferences, requirements, (e.g., compatible dating experiences, dating interests, social schedules, activities, hobbies, aspirations, goals, physical attributes, proximity, etc.). Furthermore, the system may match a user's icon elements against a database of other users with similar profile elements and provide statistically based recommendations of alternate, potentially compatible profile elements (for romantic and/or single friend connections), activities, groups and other profile elements that the user may want to try in order to further promote new quality connections.”).

Claims 3, 10, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Mishra et al. as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2010/0070577 to Relyea et al.
With regards to claims 3 and 14, Devecka teaches selecting the set of additional participants in the dating service comprises, for each additional participant in the dating service who is also an additional member of at least one interest-based community included in the set of interest-based communities (paragraph [0076], “In an embodiment, a user may also determine compatibility and shared traits with a larger community or zone based on elements in their dating profile. These compatibility trends or comparison results may be posted to the members of a given community (e.g., a geographic community or an icon-based community).”), and that dating compatibility results may be interpretive and algorithm-based, wherein users may be matched based on various methods 
However, Relyea et al. teaches a threshold level of compatibility, determining whether the user and the additional participant have at least a threshold level of compatibility within the dating service (paragraph [0080], “With such rules defined, social networking facility 580-1 may be configured to communicate with other social networking facilities 580 corresponding to access devices 220 that are located within the same geographic vicinity 620 as user 230-1 and that are associated with users 230 who satisfy the rules.”); and 
at least one of: upon determining that the user and the additional participant have at least the threshold level of compatibility within the dating service, including the additional participant in the set of additional participants; or upon determining that the user and the additional participant do not have at least the threshold level of compatibility within the dating service, excluding the additional participant from the set of additional participants (paragraph [0081], “When social networking facility 580-1 detects the presence of another social networking facility (e.g., social networking facility 580-2) within the same geographic vicinity 620, social networking facility 580-1 may be configured to communicate with social networking facility 580-2 to determine whether user 230-2 matches the criteria defined by user 230-1.”; paragraph [0082], “If user 230-2 does not match the predefined criteria, social networking facility 580-1 may take no further action.”).
This part of Relyea et al. is applicable to the system of Devecka in view of Mishra et al.as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Mishra et al.to include the threshold of compatibility as taught by Relyea et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to 

With regards to claims 10 and 19, Devecka teaches a profile that stores dating status changes (paragraph [0021], “In another embodiment, only the user who created the dating profile may view the profile feedback provided by the community. In an embodiment, a user's dating profile and status may be easily updated and altered based on scheduled events, scheduled dates, dating status changes, achievements, and geographic data.”), but fails to explicitly teach a match pause.
However, Relyea et al. teaches presenting a match pause control within at least one of: the dating interface; or an application management interface (paragraph [0083], “In some examples, social networking facility 580-1 may be configured to create a log of the potential match for access by the user 230-1 at a later time. For example, the user 230-1 may currently be in a relationship and not interested in dating other people”); and 
receiving, via the match pause control, a match pause request via the match pause control (paragraph [0083], “For example, the user 230-1 may currently be in a relationship and not interested in dating other people. However, social networking facility 580-1 may maintain a log of all potential matches that it detects, and the user 230-1 may access these potential matches when he breaks up and becomes interested in dating other people again.”); and 
excluding dating information associated with a part of the set of additional participants from the dating interface in response to receiving the match pause request (paragraph [0083], “However, social networking facility 580-1 may maintain a log of all potential matches that it detects, and the user 230-1 may access these potential matches when he breaks up and becomes interested in dating other people again.”). 


With regards to claim 11, Devecka teaches determining whether the user is engaged in a conversation via a messaging interface of the dating service with an additional participant included in the set of additional participants (paragraph [0153], “In block 1160, the dating network icon system may transmit a communication, (e.g., e-mail, chat request) or an invitation (e.g., an icon-based invitation, an event-specific invitation), a general connection request, a virtual gesture, (e.g., a request from a user to connect with another user), or an abbreviated profile, profile, or profile category from the user viewing the search results (i.e., the searcher) to one or more of the users identified in the search results.”); at least one of: upon determining that the user is engaged in the conversation via the messaging interface of the dating service with the additional participant, including the additional participant in a set of conversation partners associated with the user; or upon determining that the user has not engaged in the conversation with the additional participant, including the additional participant in a set of potential matches associated with the user (paragraph [0153], “In block 1150, the formatted search results are provided to the first user. Following provisioning of the search results to the user, the dating network icon system may perform various actions associated with the search results based on instructions received from the user, in block 1160. In an embodiment, in block 1160, the first user may view a full dating profile of any of the dating profiles identified in the 
However, Relyea et al. teaches excluding dating information associated with the set of potential matches from the dating interface (paragraph [0083], “For example, the user 230-1 may currently be in a relationship and not interested in dating other people. However, social networking facility 580-1 may maintain a log of all potential matches that it detects, and the user 230-1 may access these potential matches when he breaks up and becomes interested in dating other people .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Mishra et al. as applied to claim 5 above, and further in view of WC.CSS Accordions by www.w3schools.com.
With regards to claim 6, Devecka teaches a plurality of API interface elements including dropdown elements, popup window elements, and scrollable toolbars.  Devecka teaches the representation of the set of interest-based communities comprises …. (paragraph [0009], “A system and method are presented for enabling a user to create a customizable icon-based singles, singles friendships and dating, herein referred to as a “dating” profile representing the user's personal information, professional information, physical attributes, personality traits, interests, and/or activities and utilize the icon-based dating profile to identify and connect with other potentially single or romantically-compatible users in a dating network environment. In an embodiment, the format and content of an icon-based dating profile may be generated and customized based on one or more genres of the dating network selected by a user.”): 
corresponds to a different interest-based community included in the set of interest-based communities; and is associated with an expansion control (paragraph [0014], “According to embodiments of the present invention, the secondary descriptor may be a “secondary” icon 
receiving the user selection of the interest-based community included in the set of interest-based communities comprises receiving a user selection of the expansion control (paragraph [0100], “For example, an expansion of an icon associated with an activity may include second descriptors such as a next available date or typical date preference for participating in the activity.”); and 
presenting the element of the dating profile associated with the additional participant within the dating interface comprises presenting the element of the dating profile (paragraph [0100], “For example, an expansion of an icon associated with an activity may include second descriptors such as a next available date or typical date preference for participating in the activity.”), but does not explicitly teach accordion containers. However, WC.CSS Accordions teaches the use of accordion containers and labels, such that an accordion container user interface element comprising a set of accordion label entries, wherein each accordion label entry included in the set of accordion label entries, an expansion control associated with the accordion label entry included in the set of accordion label entries, and presenting the element within an accordion content element associated with the accordion label entry. This part of WC.CSS Accordions is applicable to the system of Devecka in view of Mishra et al.as they both share characteristics and capabilities, namely, they are directed to visually presenting user data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Mishra et al.to include the accordions as taught by WC.CSS .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Mishra et al. as applied to claims 5 and 16 above, and further in view of U.S. Patent Application Publication No. 2006/0287878 to Wadhwa et al. 
With regards to claims 7 and 16, Devecka teaches an integrated icon activity based services network that may promote and enhance the formation of friendships among all singles as a community type (paragraph [0007]), but does not explicitly teach a conversation starter representative of a mutual friend.  However, Wadhwa et al. teaches identifying at least one mutual friend of the user and the additional participant within the social networking system (paragraph [0095], “Additional applications are provided for enabling members to rate intermediaries and/or coaches, enabling online events to be hosted, and enabling members, intermediaries and/or coaches to search participant profiles stored on the database in accordance with at least one specified characteristic parameter.”); and the element of the dating profile comprises a conversation starter element representative of the at least one mutual friend (paragraph [0095], “Additional applications are provided for enabling members to rate intermediaries and/or coaches, enabling online events to be hosted, and enabling members, intermediaries and/or coaches to search participant profiles stored on the database in accordance with at least one specified characteristic parameter.”; paragraph [0096], “In a typical scenario, an intermediary would search the database on behalf of a participant, and upon finding one or more potential matches, initiate an introduction of the participant to the identified potential match. Alternatively, the intermediary could be contacted by a participant .

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Mishra et al.as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2015/0213091 to Laight et al. 
With regards to claims 8 and 17, Devecka teaches invitations to connections but does not clearly teach revisiting declined invitations.  However, Laight et al. teaches an interface for reexamining declined matches (paragraphs [0084] and [0096]-[0099]).  In particular, Laight et al. teaches:
identifying a set of declined participants associated with the user in the dating service, wherein each declined participant in the set of declined participants comprises a participant in the dating service that the user has declined to participate with in a dating connection (paragraph [0084], “A second chances feature and button 402 is shown in FIG. 9 and displays 802 the last five profiles that the user has dismissed.”); 

receiving a user selection of the reexamination control (paragraph [0084], “This allows the primary user to revisit the dismissed secondary user profiles and remake the decision as to whether they like the profile or not.”); and 
presenting, within the dating interface in response to receiving the user selection of the reexamination control, dating information associated with the set of declined participants associated with the user in the dating service (paragraph [0085], “The user can also see a list of secondary users (ones they haven't already seen) that have liked the primary users profile 405. From this list (FIG. 8) the user can quickly look at secondary users profile (if they haven't already viewed this secondary profile) by tapping on the profiles name (item 701).”).
This part of Laight et al. is applicable to the system of Devecka in view of Mishra et al. as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Mishra et al. in view of Mishra et al.to include the matching reexamination as taught by Laight et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Devecka in view of Mishra et al. in order to allow uses to revisit their previous decisions (see paragraph [0084 and ][0095]-[0097] of Laight et al.).


a declination control associated with an additional participant included in the set of additional participants, wherein the declination control is selectable by the user to indicate that the user declines to participate in a dating connection with the additional participant (paragraph [0079], “If such a mutual positive profile response is present, a mutual match is obtained. Once the user has either dismissed a secondary user or liked/matched the secondary user a new secondary profile will be presented to the user based on the ranking.”); and 
identifying the set of declined participants associated with the user in the dating service comprises: 
receiving, via the declination control, an indication that the user declines to participate in the dating connection with the additional participant (paragraph [0079], “If such a mutual positive profile response is present, a mutual match is obtained. Once the user has either dismissed a secondary user or liked/matched the secondary user a new secondary profile will be presented to the user based on the ranking.”); and 
including the additional participant in the set of declined participants associated with the user (paragraph [0084], “A second chances feature and button 402 is shown in FIG. 9 and displays 802 the last five profiles that the user has dismissed. This allows the primary user to revisit the dismissed secondary user profiles and remake the decision as to whether they like the profile or not.”).
This part of Laight et al. is applicable to the system of Devecka in view of Mishra et al. as they both share characteristics and capabilities, namely, they are directed to social media matching 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624